DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0235373 to Sharma et al. (hereinafter Sharma).
Regarding independent claim 1, Sharma discloses A non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations (paragraph 0004, “By way of introduction, the preferred embodiments described below include methods, systems, instructions, and non-transitory computer readable media for assessing plaque vulnerability of a patient in medical imaging.”), comprising:
accessing vascular imaging data for a patient, wherein the vascular imaging data comprises a volume of interest (Figure 2, element 40, “scan patient with imager”; see also paragraph 27; “dataset may represent the area or volume…”);
pre-processing the vascular imaging data to generate pre-processed vascular imaging data (paragraph 0017, “medical imaging…characterizing the plaque and a related vessel or vessels…”; paragraph 0024, “While the terms "image" and "imaging" are used, the image or imaging data may be in a format prior to actual display of the image. For example, the medical image may be a plurality of scalar values representing different locations in a Cartesian or polar coordinate format different from a display format.”… “The medical image may be currently or previously displayed image in the display or other format;” transforming the image into various formats prior to display format is read as pre-processing);
providing the pre-processed vascular imaging data to a deep learning model trained to segment a lumen and a vascular plaque (paragraph 0036, “The morphological and/or anatomical features are extracted automatically with a processor or semi-automatically with the processor and user input. Under a fully-automated approach, an underlying image-processing algorithm detects the anatomical region of interest. For example, the algorithm automatically detects the stenosis and/or plaque by filtering, thresholding, pattern matching, and/or other image process;” paragraph 0032, “For segmentation, each pixel or voxel is identified as either being in the lumen, vessel wall, or the plaque;” paragraph 0052, “machine-learnt classifiers involve two phases, a training phase and a prediction phase. During the training phase, the machine-learning algorithm is ‘trained’ on a data-based containing multiple training examples together with ground truths;” paragraph 0053, “any machine learning or training may be used”); and
obtaining segmented vascular imaging data from the deep learning model, wherein the segmented vascular imaging data comprises a segmented lumen and a segmented vascular plaque in the volume of interest (paragraph 0032, “For segmentation, each pixel or voxel is identified as either being in the lumen, vessel wall, or the plaque. Alternatively, the locations of plaque are segmented without segmentation of lumen and vessel wall.”; see also paragraph 0073); and
generating a score based on one or more plaque attributes of the segmented vascular plaque (Figure 2, element 50, “classify plaque risk from features;” paragraph 0005, “A machine-implemented classifier calculates a risk score for plaque rupture for the patient from the anatomical, morphological, hemodynamic, and biochemical features.”).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein.  Additionally, Sharma further discloses wherein the segmented vascular plaque comprises one or more of a segmented lipidous plaque or a segmented calcified plaque (paragraph 0019, “The morphology of the plaque, such as lipid, fibrous, or calcified, is detected by an image processor from medical imaging data.”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein.  Additionally, Sharma further discloses wherein the vascular imaging data is represented as (r, 8) data (paragraph 0024, “For example, the medical image may be a plurality of scalar values representing different locations in a Cartesian or polar coordinate format different from a display format.”).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein.  Additionally, Sharma further discloses wherein the vascular imaging data comprises intra-vascular optical coherence tomography (IVOCT) data (paragraph 0025, “Other medical imaging modalities for acquiring the scan data include X-ray angiography (XA), optical coherence tomography (OCT), ultrasound (US), intra-vascular ultrasound (IVUS), and near-infra red spectroscopy (NIRS);0 IVOCT is a type of OCT”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claim 1 above, and further in view of U.S. Patent No. 8,879,813 to Solanki et al. (hereinafter Solanki).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein.  Although Sharma teaches using trained deep learning model to identify vascular features as discussed in claim 1, Sharma fails to explicitly disclose wherein the volume of interest is identified by an additional deep learning model trained to identify one or more potential volumes of interest.
However, Solanki discloses wherein the volume of interest is identified by an additional deep learning model trained to identify one or more potential volumes of interest (paragraph 0021, “ designating a first set of the plurality of pixels as active pixels indicating that they include interesting regions of the retinal image, the designating using one or more of: conditional number theory, single- or multi-scale interest region detection”… “using one or more of: a support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Solanki in order to aid in the screening, diagnosing, and monitoring of medical conditions allowing for automated identification and localization of lesions (abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of Solanki as applied to claim 2 above, and further in view of WO 2014/002067 (hereinafter WO ‘067).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Sharma in the combination further teaches morphological features are extracted (paragraph 0073), but Sharma and Solanki in the combination as a whole fail to explicitly disclose wherein the operations further comprise performing at least one of: a morphological opening operation to remove at least one isolated frame associated with the one or more potential volumes of interest, or a morphological closing operation to include at least one missing frame associated with the one or more potential volumes of interest. 
However, WO ‘067 discloses wherein the operations further comprise performing at least one of: a morphological opening operation to remove at least one isolated frame associated with the one or more potential volumes of interest, or    a morphological closing operation to include at least one missing frame associated with the one or more potential volumes of interest (page 24, line 22, “applying an opening-closing morphological filter to the homogeneous region; creating a contour for the homogeneous region, e.g. by automatically drawing a solid line that delimits the region highlighted by the binarization filter and the morphological filter, and identifying the resulting homogeneous region as a second area of interest ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘067 in order to perform automatic or semiautomatic processing of OCT images (abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claim 1 above, and further in view of U.S. Publication No. 2011/0301980 to Martucci et al. (hereinafter Martucci).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Sharma fails to explicitly disclose wherein pre-processing the vascular imaging data comprises pixel shifting the vascular imaging data to reduce an effect of catheter location. 
However, Martucci discloses wherein pre-processing the vascular imaging data comprises pixel shifting the vascular imaging data to reduce an effect of catheter location (paragraph 0023, “ Display image 203 enables user configuration of a pixel shift including, automatic pixel shift at specified region of interest (ROI) 294, automated pixel shift comprising performing multiple iterations of automatic pixel shift with different ROIs for selection of the best result 296 and a flexible pixel shift 298. Patient movement between images in a sequence is common and is compensated for by application of image specific pixel shift. Pixel shift is a shifting of an image being processed by a number of pixels along each coordinate axis in relation to a mask image to reduce the effect of movement artifact introduced in a digitally subtracted angiography image;” a catheter (ofr the majority of objects within a human body) moves between image frames, thus using pixel shift to reduce motion is read as reducing the catheter location (due to it moving)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martucci in order to automatically initiate processing and storage of images from different vascular areas, associated with various phases of blood flow (paragraph 0002).

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claim 1 above, and further in view of a machine translation of CN103955894 (hereinafter CN ’894).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Sharma fails to explicitly disclose wherein pre-processing the vascular imaging data comprises log transforming the vascular imaging data to convert multiplicative speckle noise to additive speckle noise.
CN ‘894 discloses wherein pre-processing the vascular imaging data comprises log transforming the vascular imaging data to convert multiplicative speckle noise to additive speckle noise (page 3, “For the ease of processing multiplicative noise, conventionally by log-transformation, multiplicative noise is converted into additive noise.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘894 in order to remove image speckle from medical images through quantum inspiration (abstract).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of CN ‘894 as applied to claim 5 above, and further in view of a machine translation of CN 110176010 (hereinafter CN ‘010).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. CN ‘894 in the combination discloses applying a log transform to the vascular image (see claim 5), however, neither Sharma nor CN ‘894 in the combination as a whole disclose wherein pre-processing the vascular imaging data comprises filtering the log transformed vascular imaging data to reduce the additive speckle noise. 
However, CN ‘010 in the combination further discloses wherein pre-processing the vascular imaging data comprises filtering the log transformed vascular imaging data to reduce the additive speckle noise (Page 3, “obtaining the original image, and performing image processing on the original image, wherein the image processing comprises a logarithmic transformation and Gaussian filtering;” page 8, “Optionally, the image processing comprises a logarithmic transformation and Gaussian filtering; the number transformation is to realize the expanded image grey scale and a function of compression for low grey value expanding image with high gradation value and the compressed image, the grey scale distribution of the whole image is more suitable for vision characteristic of human. Gaussian filtering according to the shape of the Gaussian function to option value after the linear smoothing filter, for inhibiting noise obeys normal distribution of is very effective for the image, Gaussian filtering is to use a two-dimensional convolution of the Gaussian kernel operator, for image blurring, that is to remove detail and
noise of the image.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘010 in order to clarify the image and to reduce metal artifacts (abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claim 1 above, and further in view of a machine translation of CN 109345538 (hereinafter CN ‘538).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Sharma fails to explicitly disclose wherein the operations further comprise employing conditional random fields to the segmented vascular imaging data to reduce noise in the segmented lumen and the segmented vascular plaque. 
However, CN ‘538 discloses wherein the operations further comprise employing conditional random fields to the segmented vascular imaging data to reduce noise in the segmented lumen and the segmented vascular plaque (page 3, “Because the condition random field (CRF) can help the simulation of interaction between long-distance pixel, and also can improve the segmentation performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘538 in order to perform retinal vessel segmentation using a convolutional neural network to effectively avoid gradient disappears compared to the available prior art (abstract).

Claim(s) 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, and further in view of U.S. Publication No. 2019/0130578 to Gulsun et al. (hereinafter Gulsun).
Regarding independent claim 11, the rejection of claim 1 applies directly. Additionally, Sharma discloses using training data sets which utilize ground truth data in order to train machine learnt classifiers (paragraph 0052), however Sharma fails to explicitly disclose accessing a training set comprising associated vascular imaging data for each patient of a plurality of patients, wherein the associated vascular imaging data comprises at least one associated volume of interest, wherein the at least one associated volume of interest has an associated ground truth that identifies a lumen and a vascular plaque in the at least one associated volume of interest;
providing the associated pre-processed vascular imaging data and the associated ground truth to a deep learning model; and
training the deep learning model, based on the associated pre-processed vascular imaging data and the associated ground truth, to segment the lumen and the vascular plaque as claimed.
However, Gulsun discloses accessing a training set comprising associated vascular imaging data for each patient of a plurality of patients (paragraph 0032, “ A convolutional neural network (CNN) is a type of neural network that is trained on prior acquired data in order to identify information about an image.”), wherein the associated vascular imaging data comprises at least one associated volume of interest, wherein the at least one associated volume of interest has an associated ground truth that identifies a lumen and a vascular plaque in the at least one associated volume of interest (paragraph 0005, “A trained bi-directional recurrent neural network generates a segmented image based on the feature maps;” paragraph 0015, “FIG. 5 depicts an example architecture using a bi-directional recurrent neural network and a fully convolutional neural network for vessel segmentation;” paragraph 0021, “ One application for segmentation is to segment healthy vessel lumen as well as plaques to form the three-dimensional model;” paragraph 0043, “The RNN is trained from training data to segment. The training data includes the feature maps from the trained FCN and the segmentations from the training data of the FCN. Alternatively, different ground truth sample segmentations are used from training the RNN than used for training the FCN.”);
providing the associated pre-processed vascular imaging data and the associated ground truth to a deep learning model (paragraph 0043, “The RNN is trained from training data to segment. The training data includes the feature maps from the trained FCN and the segmentations from the training data of the FCN. Alternatively, different ground truth sample segmentations are used from training the RNN than used for training the FCN. ”); and
training the deep learning model, based on the associated pre-processed vascular imaging data and the associated ground truth, to segment the lumen and the vascular plaque (paragraph 0043, “The RNN is trained from training data to segment. The training data includes the feature maps from the trained FCN and the segmentations from the training data of the FCN. Alternatively, different ground truth sample segmentations are used from training the RNN than used for training the FCN.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gulsun in order to perform automatic segmentation of vessels (abstract).
Regarding dependent claim 17, the rejection of claim 11 is incorporated herein. Additionally, the rejection of claim 9 applies directly. 
Regarding dependent claim 18, the rejection of claim 11 is incorporated herein. Additionally, the rejection of claim 10 applies directly. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of Gulsun as applied to claim 11 above, and further in view of a machine translation of CN 110211111 (hereinafter CN ‘111).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Sharma and Gulsun in the combination as a whole fail to explicitly disclose wherein, for each associated vascular imaging data of the training set, pre-processing that associated vascular imaging data comprises generating one or more rotationally offset versions of that associated vascular imaging data, wherein the deep learning model is also trained on the one or more rotationally offset versions of that associated   vascular imaging data.
CN ‘111 discloses wherein, for each associated vascular imaging data of the training set, pre-processing that associated vascular imaging data comprises generating one or more rotationally offset versions of that associated vascular imaging data, wherein the deep learning model is also trained on the one or more rotationally offset versions of that associated vascular imaging data (page 11, “generating a training sample set, comprising: at least one target medical image amplification processing to obtain at least one amplification image with the target medical image corresponding to the set of the at least one piece of target medical image and the at least one piece of amplifying image as the training sample set, wherein the amplification process comprises stretching treatment, rotation processing and mirror image processing is at least one.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘111 in order to develop a method that eliminates confusion of blood vessels and bone in images efficiently (abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of Gulsun as applied to claim 11 above, and further in view of Martucci.
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, Sharma and Gulsun in the combination as a whole fail to explicitly disclose for each associated vascular imaging data of the training set, pre- processing that associated vascular imaging data comprises pixel shifting that associated vascular imaging data to reduce an effect of catheter location.
However, Martucci discloses for each associated vascular imaging data of the training set, pre- processing that associated vascular imaging data comprises pixel shifting that associated vascular imaging data to reduce [[the]]an effect of catheter location (paragraph 0023, “ Display image 203 enables user configuration of a pixel shift including, automatic pixel shift at specified region of interest (ROI) 294, automated pixel shift comprising performing multiple iterations of automatic pixel shift with different ROIs for selection of the best result 296 and a flexible pixel shift 298. Patient movement between images in a sequence is common and is compensated for by application of image specific pixel shift. Pixel shift is a shifting of an image being processed by a number of pixels along each coordinate axis in relation to a mask image to reduce the effect of movement artifact introduced in a digitally subtracted angiography image;” a catheter (ofr the majority of objects within a human body) moves between image frames, thus using pixel shift to reduce motion is read as reducing the catheter location (due to it moving)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martucci in order to automatically initiate processing and storage of images from different vascular areas, associated with various phases of blood flow (paragraph 0002).

Claim(s) 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of Gulsun as applied to claim 11 above, and further in view of CN ‘894.
Regarding dependent claim 14, the rejection of claim 11 is incorporated herein. Additionally, Sharma and Gulsun in the combination as a whole fail to explicitly disclose wherein, for each associated vascular imaging data of the training set, pre-processing that associated vascular imaging data comprises log transforming that associated vascular imaging data to convert multiplicative speckle noise to additive speckle noise.
However, CN ‘894 discloses wherein, for each associated vascular imaging data of the training set, pre-processing that associated vascular imaging data comprises log transforming that associated vascular imaging data to convert multiplicative speckle noise to additive speckle noise (page 3, “For the ease of processing multiplicative noise, conventionally by log-transformation, multiplicative noise is converted into additive noise.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘894 in order to remove image speckle from a medical image (abstract).
Regarding dependent claim 16, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 8 applies directly. Further, Gulsun in the combination further discloses wherein the deep learning model is trained to segment the lumen and the one or more of the lipidous plaque or the calcified plaque (Figure 3, element A120, “generate feature maps using a FCN;” element A130, “generate a segmented image using a RNN”).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of Gulsun and further in view of CN ‘894 as applied to claim 14 above, and further in view of CN ‘010.
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. CN ‘894 in the combination discloses applying a log transform to the vascular image (see claim 5), however, none of Sharma, Gulsun, or CN ‘894 in the combination as a whole disclose wherein, for each associated vascular imaging data of the training set, pre-processing that associated vascular imaging data comprises filtering that log transformed associated vascular imaging data to reduce the additive speckle noise.
However, CN ‘010 in the combination further discloses wherein, for each associated vascular imaging data of the training set, pre-processing that associated vascular imaging data comprises filtering that log transformed associated vascular imaging data to reduce the additive speckle noise (Page 3, “obtaining the original image, and performing image processing on the original image,wherein the image processing comprises a logarithmic transformation and Gaussian filtering;” page 8, “Optionally, the image processing comprises a logarithmic transformation and Gaussian filtering. the number transformation is to realize the expanded image grey scale and a function of compression for low grey value expanding image with high gradation value and the compressed image, the grey scale distribution of the whole image is more suitable for vision characteristic of human. Gaussian filtering according to the shape of the Gaussian function to option value after the linear smoothing filter, for inhibiting noise obeys normal distribution of is very effective for the image, Gaussian filtering is to use a two-dimensional convolution of the Gaussian kernel operator, for image blurring, that is to remove detail and
noise of the image.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘010 in order to clarify the image and to reduce metal artifacts (abstract).

Claim(s) 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, and further in view of WO 2015059706 (hereinafter WO ‘706).
Regarding dependent claim 24, the rejection of claim 1 applies directly. Additionally, Sharma further discloses computing one or more plaque attributes associated with the segmented plaque, wherein the one or more plaque attributes comprise one or more of: a lumen area, a plaque thickness, a plaque depth, or a plaque arc angle (paragraph 0032, “For segmentation, each pixel or voxel is identified as either being in the lumen, vessel wall, or the plaque.”). 
Sharma fails to explicitly disclose as further recited. However, WO ‘706 discloses generating a treatment recommendation based on the score (page 71, line 26, “At block 1016, in some embodiments, treatment planning occurs. In some embodiments, planning is assisted by the assessment results of block 1014. Treatment planning which is assisted comprises, for example, a decision to go forward with percutaneous coronary intervention (PCI), or to instead make another recommendation such as scheduling coronary artery bypass surgery (CABG)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ’706 in order to perform automated image analysis for vascular state modeling which are useful for disease state determinations (abstract).
Regarding dependent claim 26, the rejection of claim 24 is incorporated herein. Additionally, the rejection of claim 8 applies directly. 
Regarding dependent claim 27, the rejection of claim 24 is incorporated herein. Additionally, WO ‘706 in the combination further discloses wherein the treatment recommendation is one of a stenting or a pre-stent lesion preparation (page 71, line 26, “At block 1016, in some embodiments, treatment planning occurs. In some embodiments, planning is assisted by the assessment results of block 1014. Treatment planning which is assisted comprises, for example, a decision to go forward with percutaneous coronary intervention (PCI), or to instead make another recommendation, such as scheduling coronary artery bypass surgery (CABG);” CABG can involve stenting).
Regarding dependent claim 28, the rejection of claim 24 is incorporated herein. Additionally, the rejection of claim 10 applies directly. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of WO ‘706 as applied to claim 24 above, and further in view of CN ‘538. 
Regarding dependent claim 25, the rejection of claim 24 is incorporated herein. Additionally, Sharma discloses generating initial segmentation results of the pre-processed vascular imaging data (paragraph 0032, “For segmentation, each pixel or voxel is identified as either being in the lumen, vessel wall, or the plaque. Alternatively, the locations of plaque are segmented without segmentation of lumen and vessel wall.”);
Sharma and WO ‘706 in the combination as a whole fail to explicitly disclose as further recited, however CN ‘538 discloses generating the segmented vascular imaging data by performing refinement of the initial segmentation results via conditional random field (CRF) (page 3, “Because the condition random field (CRF) can help the simulation of interaction between long-distance pixel, and also can improve the segmentation performance … the CRF to the retinal vessel segmentation depth neural network”) using information from both an image intensity and a probability map (page 5, “a plurality of prediction results are averaged to obtain each pixel belongs to each class of probability, finally segmentation result picture of binaryzation to obtain the retinal blood vessel;” limiting the image to binary form, reduces intensity to two values thus using the intensity value as a metric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘538 in order to perform retinal vessel segmentation using a convolutional neural network (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2011/0257545 to Suri discloses methods of characterizing plaque and estimating a patient’s risk score

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668